Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AlA 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-3 and 5-20 is/are rejected under pre-AlA 35 U.S.C. 102a as being clearly anticipated by Conner 20090179114, dating back to provisional 9/12/01.

Referring to figure 1, Conner illustrates/discloses a navigation component 104 that interfaces an aircraft control system 102, see also para. 21. Further, a safety component, or activation 108 responds to a panic component (para. 23) and operates, as in the claimed invention, to bring the aircraft and crew to safety, see especially paras 50-60 and the below description.
Referring to fig. 5, The aircraft receives a signal from a safety component in the form of an activation trigger, step 600. The activation trigger is a signal from inside or outside the aircraft to begin 
(second flight plan) shown at 602. The special reversionary mode may, for example, automatically control the aircraft according to one or more preprogrammed flight patterns. It may also control the aircraft from a remote location by sending the aircraft a determined flight plan or by controlling the aircraft in real-time.
As shown at step 604, the cockpit flight controls may be disabled. Disabling the onboard flight controls instructs the navigation system to refuse changes so as to prevent a person aboard the aircraft from controlling its operations and defeating the automatic or remote control (second flight plan).
FIG. 6 is a flow diagram illustrating an exemplary operation of an emergency flight control system. As shown at 700, the crew triggers the system. This may be through the use of one or more devices on the aircraft, such as a button or combination of buttons, or through any other method of sending a signal. Alternatively, the system is activated by an external trigger, illustrated at 702. The external trigger can be a signal sent from a remote location. The location may be from ATC, a control center of the aircraft's airline, a government facility, a chase plane or another location. The signal may be a digital or analog communication signal. It may be sent using any number of available frequencies, such as UHF or VHF. Encryption may also be used.
Step 704 illustrates activation through an automatically generated trigger. This trigger may originate from the aircraft's flight management system, flight control computer, or another device. An event, such as a deviation from an intended flight pattern, an explosive decompression of the cabin, a sudden loss of altitude or an erratic flight path may be programmed to trigger the system. Other events, or a combination of events, may also be used to trigger the system.


preprogrammed flight plan, as shown at step 710. The preprogrammed flight plan may be stored in the aircraft's autopilot, flight management system, flight control computer, or at another location. A signal that is generated internally, like the crew-generated trigger, likely would not request external fight control, because the signal is not being generated from a remote location having equipment and/or personnel (e.g., ATC center) that could control the aircraft. Likewise, an automatically generated trigger likely might not request external flight control because it is also a signal originating internally.
If the signal or trigger does "request" external flight control, the system must additionally determine if the external control of the aircraft should be via autopilot, as shown at step 712. If the signal requests the use of autopilot, the entity sending the signal may also transmit a flight plan to the aircraft, as shown at step 714. The flight plan may be updated one or more times during the operation of the system. This allows ground controllers to change the path of the aircraft as changing circumstances may warrant.
In another implementation, the signal may be used to generate external control via a two-way communications link with the aircraft, as shown at step 716. In this implementation a pilot in a chase- plane may be able to remotely fly the aircraft in real-time while receiving various data from the aircraft. Ina preferred embodiment, the two-way communications link sends information about the aircraft's control settings, engine power level, fuel level, landing gear position, air speed, and any other necessary or desirable information to the remote location where the information may be used in flying the aircraft.


system while in flight; a weight-on-wheels or airspeed indication could also be used to determine that the aircraft has landed, resulting in a deactivation trigger being generated.
In the event that a hijacker forces a crewmember to deactivate the system, the process of activating the system as described above could simply be repeated upon external or onboard detection of an unauthorized deviation from an expected or safe flight path. In such an event, it would also be possible to lock-out future attempts to deactivate the system while the aircraft is still in flight.
At step 720, if the system receives a deactivation trigger, cockpit control of the aircraft may be re-enabled, and the special reversionary mode could be disabled (step 722).

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. Further, Connor speaks to fuel level at para. 57, and as referred to in the original rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P ELLIS/               Primary Examiner, Art Unit 3644